                  Case 9:18-bk-10949-MB                     Doc 31 Filed 12/19/18 Entered 12/19/18 12:29:20                                       Desc
                                                             Main Document    Page 1 of 3
     A ttorney or Party Name, A ddress, Telephone & FA X No., State Bar No.                               FOR COURT USE ONLY
     & Email A ddress


     Elizabeth F. Rojas
     Chapter 13 Trustee
     15260 Ventura Blvd., Suite 710                                                                                FILED & ENTERED
     Sherman Oaks, CA 91403
     Tel: (818) 933-5700                                                                                                  DEC 19 2018
     Fax: (818) 933-5755
                                                                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                                                                     Central District of California
                                                                                                                     BY handy      DEPUTY CLERK


                                          UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION
                                                                                      CASE NO.: 9:18-bk-10949-DS
         In re:
              Maria Avila                                                             CHAPTER: 13


                                                                                          ORDER CONFIRMING CHAPTER 13 PLAN


                                                                                        DATE:                November 15, 2018
                                                                                        TIME:               10:00 am
                                                                                        COURTROOM:          Courtroom 201
                                                                                        ADDRESS:            1415 State Street
                                                                                                            Santa Barbara, CA 93101


    This order pertains to the Chapter 13 Plan (Original Plan) filed on 06/14/2018, docket number 2.

    The Plan was served on the creditors pursuant to FRBP 3015. The Debtor* appeared and was examined at a meeting of
    creditors conducted pursuant to 11 U.S.C. § 341(a). The court, finding that the Plan with any modifications made at the
    confirmation hearing meets the requirements of 11 U.S.C. §§ 1322 and 1325, orders as follows:

    The Plan is confirmed, with the following provisions:

    I.     PLAN PAYMENTS AND LENGTH OF PLAN
           A. Debtor's Monthly Plan payments will commence on 07/14/2018 and continue on that day of the month for 60 months.
           These payments shall be:
                        Payments by Debtor of $785.00 per months _1_ through _60_.

                        Continuation of payment schedule attached.




                          "Bankruptcy Code" and "11 U.S.C." ref er to the United States Bankruptcy Code, Title 11 of the United States Code.
                  "FRBP" ref ers to the Federal Rules of Bankruptcy Procedure. "LBR" and "LBRs" ref er to the Local Bankruptcy Rule(S) of this court.
                                              * The term "Debtor" ref ers to both debtor spouses in a joint bankruptcy case.
                   This f orm is mandatory. It has been approved f or use by the United States Bankruptcy Court f or the Central District of Calif ornia.
Decemb er 2017              [Rev. 2018-04-25 ML] - 12/7/18 - SL                  Page 1 of 3         F 3015-1.03.ORDER.CNFRM.CH13.PLAN
                Case 9:18-bk-10949-MB                    Doc 31 Filed 12/19/18 Entered 12/19/18 12:29:20                                       Desc
                                                          Main Document    Page 2 of 3
          B.        This is a Fixed Percentage Plan. Claims in Classes 1 through 4 and 7 will be paid pursuant to the Order of
                    Payments of Claims set forth below. After these payments are completed, nonpriority unsecured claims that are
                    not separately classified (Class 5) will be paid pro rata _3.00%_ of the total amount of these allowed claims.


          C.        This is a Pot Plan. Debtor will pay a total sum of            to the Chapter 13 Trustee (Trustee).
                    After payments required to be made the Claims in Classes 1 through 4 and 7, this sum is estimated to pay
                              % to Class 5 nonpriority unsecured creditors.

          D. X      This is a Residual Plan. After payments required to be made to Claims in Classes 1 through 4 and 7, this is
                    estimated to pay 3.00% to Class 5 nonpriority unsecured creditors.

          E. Income Tax Refunds

          All Debtors will provide the chapter 13 Trustee a copy of each income tax return filed during the Plan term within 14
          days of filing the return.

                X   Debtor must turn over to the Chapter 13 Trustee all tax refunds in excess of $500 received during the Plan
                    Term.

                     This is a 100% Plan. Unless the Plan is modified to a lower percentage, Debtor may retain tax refunds.
    II.   ORDER OF PAYMENT OF CLAIMS

          Unless modified by Part III.E of this Order, the Chapter 13 Trustee must make payments on claims as set forth in
          Section II.A of the Plan.
    III. OTHER PROVISIONS
          A.        Lien Avoidance
                             1.   The Plan provides (in Section IV.A.) that Debtor will request the court to value property or avoid liens
                                  of creditors under 11 U.S.C. § 506 by separate motion(s). This court has issued order(s) on such
                                  motion(s). The affected liens are identified in Attachment A. Unless otherwise ordered by this
                                  court, the effective date on which such liens will be avoided is the date of completion of all Plan
                                  payments.

                             2.   The Plan utilizes Section IV.C to modify secured claims and liens without a separate motion and
                                  serves as the motion to value the real or personal property and avoid liens and security interests of
                                  creditors. See Attachment B for valuation and avoidance of liens under 11 U.S.C. § 506.

                             3.   The plan utilizes Section IV.C to avoid judicial liens or nonpossessory, nonpurchase-money security
                                  interests of creditors on real or personal property under 11 U.S.C. § 522(f).
                                            See Attachment C for avoidance of real property judicial liens.

                                            See Attachment D for avoidance of judicial liens and nonpossessory, nonpurchase-money
                                            security interests of creditors on personal property.

          B.         Surrender of Collateral and Automatic Stay Termination.

               The following collateral is surrendered to secured creditors and the automatic stay provisions of 11 U.S.C. § 362(a)
               are terminated as to the collateral only, and the co-debtor stay under 11 U.S.C. §1301 is terminated in all respects,
               upon entry of this order.
                                           COLLATERAL                                                        SECURED CREDITOR
               a.
               b.
               c.



                This f orm is mandatory. It has been approved f or use by the United States Bankruptcy Court f or the Central District of Calif ornia.
Decemb er 2017           [Rev. 2018-04-25 ML] - 12/7/18 - SL                  Page 2 of 3         F 3015-1.03.ORDER.CNFRM.CH13.PLAN
             Case 9:18-bk-10949-MB                      Doc 31 Filed 12/19/18 Entered 12/19/18 12:29:20                                      Desc
                                                         Main Document    Page 3 of 3
        C. Attorney's Fees

             1.       X       Attorney for debtor is employed under the Rights and Responsibility Agreement (RARA) and is
                              awarded Base Fees of $4,500.00. Having received $2,000.00 , Attorney for Debtor is entitled to a
                              payment of $2,500.00 from the bankruptcy estate on account of such Base Fees.
             2.               Attorney for Debtor is employed on an hourly fee contract. All fee awards shall be by separate order.


        D.    The Chapter 13 Trustee is authorized to make payment to creditors holding allowed secured claims based on the
              Plan. However, the amounts listed on a proof of claim for an allowed secured claim control over any contrary
              amounts listed in the Plan as to the current installment payment and arrearages unless otherwise ordered by the
              court. Also, any determination in the Plan or by separate motion made under FRBP 3012 about the amount of a
              secured claim is binding on the creditor holding the claim, even if the holder files a contrary proof of claim,
              regardless of whether an objection to claim has been filed. If relief from the automatic stay is ordered as to a
              secured creditor on certain collateral, then all payments under the Plan to the secured creditor as to that collateral
              will cease.

        E.        X       The following modifications to the Plan have been agreed to by the Chapter 13 Trustee, and/or a creditor if
                          applicable, and Debtor, or have been ordered by the court.

              In the event of any differences between the terms of the plan and this order, the terms of this order shall control.
              Paragraph 1 and 3 of this order are modified to clarify that there is no minimum percentage to be paid to unsecured
              creditors; rather those creditors will be paid pro-rata after all secured and priority claims have been fully paid,
              pursuant to the base plan provisions of paragraph 3.

        F. Revesting Property

        Property of the bankruptcy estate will not revest in Debtor until such time as a discharge is granted or the case is
        dismissed or closed without discharge. Revesting will be subject to all liens and encumbrances in existence when the
        case was filed, except those liens avoided by court order or extinguished by operation of law. In the event the case is
        converted to a case under Chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate will vest in accordance
        with applicable law. After confirmation of this Plan, the Chapter 13 Trustee will have no further authority or fiduciary duty
        regarding use, sale, or refinance of property of the estate except to respond to any motion for proposed use, sale, or
        refinance as required by the LBRs. Before any discharge or dismissal, Debtor must seek approval of the court to
        purchase, sell, or refinance real property.
                                                                   ###




                          Date: December 19, 2018




              This f orm is mandatory. It has been approved f or use by the United States Bankruptcy Court f or the Central District of Calif ornia.
Decemb er 2017             [Rev. 2018-04-25 ML] - 12/7/18 - SL              Page 3 of 3         F 3015-1.03.ORDER.CNFRM.CH13.PLAN
